Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00639-CV

    IN RE LA BOTA PROPERTY OWNERS ASSOCIATION, INC., La Bota Ranch Owners
        Association, Inc., Albert Muller Jr., Geg Ebe, Virginia Muller and Albert Muller III

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 25, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 17, 2019, relators filed a petition for writ of mandamus and a motion for

temporary relief. After considering the petition and the record, this court concludes relators are

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a). The motion for temporary relief is denied as moot.

                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2017CVF0011299D1, styled Guillermo Castro Jr., et al. v. Albert F. Muller
III, et al., pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.